DETAILED ACTION
	The claims submitted August 15, 2022 in response to the office action mailed May 13, 2022 are under consideration. Claims 34, 40-44, 46-49 and 52-54 are pending; claims 1-33, 35-39, 45 and 50-51 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34, 40-43 and 52-53 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al. USPGPub 2016/0252712 (hereafter Uchida) in view of Okumura USPGPub 20140146216 (hereafter Okumura).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 34, Uchida (Numerical Example 6, Table 36, Fig. 16) teaches “A variable magnification optical system (Numerical Example 6, Table 36, Fig. 16) comprising, in consecutive order from an object side (from left to right in Fig. 16):
a first lens group (G1) having positive refractive power (see Table 36 focal length of lens group 1: 5.09137);
a second lens group (G2) having negative refractive power (see Table 36 focal length of lens group 2: -0.92711);
a third lens group (G3) having positive refractive power (see Table 36 focal length of lens group 3: 1.40010);
a fourth lens group (G4) having positive refractive power (see Table 36 focal length of lens group 4: 1.60431);
a fifth lens group (G5) having negative refractive power (see Table 36 focal length of lens group 5: -1.75980);
and a sixth lens group (G6) having positive refractive power (see Table 36 focal length of lens group 6: 28.91756);
upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens group being moved toward the object side (see Fig. 16 and paragraph 83: “In the first to sixth exemplary embodiments, each lens group moves toward the object side along an optical axis … in zooming from a wide angle end to a telephoto end”), a distance between the first lens group and the second lens group being varied (paragraph 81: “Each lens group moves in zooming from a wide angle end to a telephoto end such that the space between first lens group G1 and second lens group G2 is increased, the space between second lens group G2 and third lens group G3 is decreased, the space between third lens group G3 and fourth lens group G4 is decreased, the space between fourth lens group G4 and fifth lens group G5 is decreased, and the space between fifth lens group G5 and sixth lens group G6 is decreased”), a distance between the second lens group and the third lens group being varied (paragraph 81), a distance between the third lens group and the fourth lens group being varied (paragraph 81), a distance between the fourth lens group and the fifth lens group being varied (paragraph 81), and a distance between the fifth lens group and the sixth lens group being varied (paragraph 81);
… and
the following conditional expression being satisfied:
… f3/f4 < 1.30 (see Table 36, f3=1.40010, f4=1.60431 therefor f3/f4=0.87 which is less than 1.30)
where f3 denotes a focal length of the third lens group (Table 36 f3=1.40010); and f4 denotes a focal length of the fourth lens group (Table 36 f4=1.60431).”
However, Uchida fails to explicitly teach “the first lens group consisting of three lenses.” In particular the first lens group of Uchida consists of only one or two lenses.
Okumura (Fig. 1, numerical example 1, paragraph 60) teaches a six lens group variable magnification optical system with first group positive, second group negative, third group positive, fourth group positive, fifth group negative and sixth group positive.
Okumura further teaches “wherein the first lens group consists of three lenses (see Fig. 1 and data in the table in paragraph 60 and paragraph 50: “The first lens unit L1 is constituted by, in order from the object side to the image side, a positive lens whose object side surface has a convex shape, and a cemented lens formed by cementing a negative meniscus lens whose object side surface has a convex shape with a positive lens whose object side surface has a convex shape.”).”
Uchida discloses the claimed invention except that a positive first lens group with one or two lenses is used instead of a positive first lens group with three lenses. Okumura shows that a positive first lens group with three lenses within a +-++-+ six lens zoom assembly is an equivalent structure in the art. Therefore, because these two positive first lens groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a three lens positive first lens group for a single lens positive first lens group, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Further Uchida, numerical example 6, fails to teach “0.937 ≤ f3/f4”.
Uchida teaches (Numerical Example 2, Figs. 4-6, paragraphs [0041]-[0048] and [0171]-[0178], Tables 8-13) “A variable magnification optical system (paragraph [0171]: “The zoom lens system according to Numerical Example 2”) comprising, in consecutive order from an object side (from Object surface to Image plane in Table 8):
a first lens group (Lens group 1) having positive refractive power (Table 12, Focal length 5.52384);
a second lens group (Lens group 2) having negative refractive power (Table 12, Focal length -0.92400);
a third lens group (Lens group 3) having positive refractive power (Table 12, Focal length 2.14936);
a fourth lens group (Lens group 4) having positive refractive power (Table 12, Focal length 1.30746);
a fifth lens group (Lens group 5) having negative refractive power (Table 12, Focal length -2.46263);
and a sixth lens group (Lens group 6) having positive refractive power (Table 12, Focal length 19.28072);
upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens group being moved toward the object side (see movements in Fig. 4, where although G2 moves toward the image side for the intermediate focal state, G2 at the telephoto end state is still to the object side of the position of G2 at the wide-angle end state), a distance between the first lens group and the second lens group being varied (see values of d4 in Table 10), a distance between the second lens group and the third lens group being varied (see values of d12 in Table 10), a distance between the third lens group and the fourth lens group being varied (see values of d23 in Table 10), a distance between the fourth lens group and the fifth lens group being varied (see values of d27 in Table 10), and a distance between the fifth lens group and the sixth lens group being varied (see values of d29 in Table 10);
… and the following conditional expression being satisfied:
0.937 ≤ f3/f4 … (from Table 12 f3=2.14936 and f4=1.30746, thus f3/f4=1.64)
where f3 denotes a focal length of the third lens group (Table 12 f3=2.14936); and f4 denotes a focal length of the fourth lens group (Table 12 f4=1.30746).”
It has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.
In the instant case, Uchida teaches values of f3/f4 of 0.87 (Numerical Example 6) and 1.64 (Numerical Example 2). This range of 0.87 ≤ f3/f4 ≤ 1.64 encompasses the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f3/f4 within the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30 that is encompassed by the values taught by Uchida of f3/f4 equal to 0.87 and 1.64, because it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.

	Regarding claim 40, the Uchida-Okumura combination teaches “The variable magnification optical system according to claim 34,” and Uchida further teaches “wherein a focusing lens group is provided on a nearer side to an image plane than the first lens group (Fig. 16 and paragraph 82: “In focusing from an infinity in-focus condition to a close-object in-focus condition, fifth lens group G5 moves along an optical axis.”).”
Regarding claim 41, the Uchida-Okumura combination teaches “The variable magnification optical system according to claim 40,” and Uchida further teaches “wherein the focusing lens group is moved toward the image plane side for focusing from an infinite distance object to a close distance object (see arrow immediately beneath G5(-) in Fig. 16 that indicates the direction of motion from an infinity in-focus condition to a close-object in-focus condition).”
Regarding claim 42, the Uchida-Okumura combination teaches “The variable magnification optical system according to claim 34,” and Uchida further teaches “wherein a vibration reduction lens group is provided on a nearer side to an image plane than the first lens group (paragraph 82: “fourteenth lens element L14 which is a part of fourth lens group G4 moves in the direction perpendicular to the optical axis as an image blur compensation lens group in order to compensate image blur upon vibration of the optical system.” thus lens group G4 is a vibration reduction lens group in that it includes a lens element L14 which moves in the direction perpendicular to the optical axis as an image blur compensation lens group. Alternatively L14 itself is also a vibration reduction lens group, because the claim does not specify that the vibration reduction lens group needs to be amongst the second to sixth lens groups).”
Regarding claim 43, the Uchida-Okumura combination teaches “The variable magnification optical system according to claim 34,” and Uchida further teaches “wherein the following conditional expression is satisfied: 
0.11 < (-f2)/f1 < 0.19 (from Table 36, f2=-0.92711 and f1=5.09137 therefor (-f2)/f1=0.18 which is in the claimed range)
where f2 denotes a focal length of the second lens group (Table 36 f2=-0.92711); and f1 denotes a focal length of the first lens group (Table 36 f1=5.09137).”
Regarding claim 52, Uchida teaches (Numerical Example 6, Table 36, Fig. 16) “A method (see steps below) for manufacturing a variable magnification optical system A (Numerical Example 6, Table 36, Fig. 16) comprising, in consecutive order from an object side along an optical axis (from left to right in Fig. 16): a first lens group (G1) having positive refractive power (see Table 36 focal length of lens group 1: 5.09137); a second lens group (G2) having negative refractive power (see Table 36 focal length of lens group 2: -0.92711); a third lens group (G3) having positive refractive power (see Table 36 focal length of lens group 3: 1.40010); a fourth lens group (G4) having positive refractive power (see Table 36 focal length of lens group 4: 1.60431); a fifth lens group (G5) having negative refractive power (see Table 36 focal length of lens group 5: -1.75980); and a sixth lens group (G6) having positive refractive power (see Table 36 focal length of lens group 6: 28.91756); or
a variable magnification optical system B (this choice is optional) comprising, in consecutive order from an object side: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group; and a subsequent lens group comprising at least one lens group;
the method of the variable magnification optical system A comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens groups is moved toward the object side (see Fig. 16 and paragraph 83: “In the first to sixth exemplary embodiments, each lens group moves toward the object side along an optical axis … in zooming from a wide angle end to a telephoto end”), a distance between the first lens group and the second lens group is varied (paragraph 81: “Each lens group moves in zooming from a wide angle end to a telephoto end such that the space between first lens group G1 and second lens group G2 is increased, the space between second lens group G2 and third lens group G3 is decreased, the space between third lens group G3 and fourth lens group G4 is decreased, the space between fourth lens group G4 and fifth lens group G5 is decreased, and the space between fifth lens group G5 and sixth lens group G6 is decreased”), a distance between the second lens group and the third lens group is varied (paragraph 81), a distance between the third lens group and the fourth lens group is varied (paragraph 81), a distance between the fourth lens group and the fifth lens group is varied (paragraph 81), and a distance between the fifth lens group and the sixth lens group is varied (paragraph 81); 
… and
configuring the third and fourth lens groups such that the following conditional expression is satisfied:
… f3/f4 < 1.30 (see Table 36, f3=1.40010, f4=1.60431 therefor f3/f4=0.87 which is less than 1.30)
where f3 denotes a focal length of the third lens group (Table 36 f3=1.40010), f4 denotes a focal length of the fourth lens group (Table 36 f4=1.60431);
the method of the variable magnification optical system B (this choice is optional) comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied,
a distance between the fourth lens group and the subsequent lens group is varied, and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied;
disposing a focusing lens group on the image side of the first lens group such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object;
disposing a vibration reduction lens group on the image side of the first lens group; and
constructing the subsequent lens group to comprise at least a fifth lens group;
constructing the second lens group so as to include four lenses: and
configuring the first, second, fourth and fifth lens groups such that the following expressions are satisfied:
0.11 < (-f2)/f1 < 0.19
2.00 < (-f4)/f5 < 3.50
where f2 denotes a focal length of the second lens group, f1 denotes a focal length of the first lens group, f4 denotes a focal length of the fourth lens group, and f5 denotes a focal length of the fifth lens group.

However, Uchida fails to explicitly teach “constructing the first lens group to consist of three lenses.” In particular the first lens group of Uchida consists of only one or two lenses.
Okumura (Fig. 1, numerical example 1, paragraph 60) teaches a six lens group variable magnification optical system with first group positive, second group negative, third group positive, fourth group positive, fifth group negative and sixth group positive.
Okumura further teaches “constructing the first lens group to consist of three lenses (see Fig. 1 and data in the table in paragraph 60 and paragraph 50: “The first lens unit L1 is constituted by, in order from the object side to the image side, a positive lens whose object side surface has a convex shape, and a cemented lens formed by cementing a negative meniscus lens whose object side surface has a convex shape with a positive lens whose object side surface has a convex shape.”).”
Uchida discloses the claimed invention except that a positive first lens group with one or two lenses is used instead of a positive first lens group with three lenses. Okumura shows that a positive first lens group with three lenses within a +-++-+ six lens zoom assembly is an equivalent structure in the art. Therefore, because these two positive first lens groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a three lens positive first lens group for a single lens positive first lens group, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Further Uchida, numerical example 6, fails to teach “0.937 ≤ f3/f4”.
Uchida teaches (Numerical Example 2, Figs. 4-6, paragraphs [0041]-[0048] and [0171]-[0178], Tables 8-13) “A method for manufacturing a variable magnification optical system A (paragraph [0171]: “The zoom lens system according to Numerical Example 2”) comprising, in consecutive order from an object side (from Object surface to Image plane in Table 8):
a first lens group (Lens group 1) having positive refractive power (Table 12, Focal length 5.52384);
a second lens group (Lens group 2) having negative refractive power (Table 12, Focal length -0.92400);
a third lens group (Lens group 3) having positive refractive power (Table 12, Focal length 2.14936);
a fourth lens group (Lens group 4) having positive refractive power (Table 12, Focal length 1.30746);
a fifth lens group (Lens group 5) having negative refractive power (Table 12, Focal length -2.46263);
and a sixth lens group (Lens group 6) having positive refractive power (Table 12, Focal length 19.28072);
or a variable magnification optical system B (this choice is optional) comprising, in consecutive order from an object side: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group; and a subsequent lens group comprising at least one lens group;
the method of the variable magnification optical system A comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens group being moved toward the object side (see movements in Fig. 4, where although G2 moves toward the image side for the intermediate focal state, G2 at the telephoto end state is still to the object side of the position of G2 at the wide-angle end state), a distance between the first lens group and the second lens group being varied (see values of d4 in Table 10), a distance between the second lens group and the third lens group being varied (see values of d12 in Table 10), a distance between the third lens group and the fourth lens group being varied (see values of d23 in Table 10), a distance between the fourth lens group and the fifth lens group being varied (see values of d27 in Table 10), and a distance between the fifth lens group and the sixth lens group being varied (see values of d29 in Table 10);
… and configuring the third and fourth lens groups such that the following conditional expression is satisfied:
0.937 ≤ f3/f4 … (from Table 12 f3=2.14936 and f4=1.30746, thus f3/f4=1.64)
where f3 denotes a focal length of the third lens group (Table 12 f3=2.14936); and f4 denotes a focal length of the fourth lens group (Table 12 f4=1.30746);
the method of the variable magnification optical system B (this choice is optional) comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied, a distance between the fourth lens group and the subsequent lens group is varied, and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied;
disposing a focusing lens group on the image side of the first lens group such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object;
disposing a vibration reduction lens group on the image side of the first lens group; and
constructing the subsequent lens group to comprise at least a fifth lens group;
constructing the second lens group so as to include four lenses; and
configuring the first, second, fourth, and fifth lens groups such that the following conditional expressions are satisfied:
0.16 ≤ (-f2)/f1 < 0.19
2.00 < (-f4)/f5 < 3.50
where f2 denotes a focal length of the second lens group, f1 denotes a focal length of the first lens group, f4 denotes a focal length of the fourth lens group, and f5 denotes a focal length of the fifth lens group.”
It has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.
In the instant case, Uchida teaches values of f3/f4 of 0.87 (Numerical Example 6) and 1.64 (Numerical Example 2). This range of 0.87 ≤ f3/f4 ≤ 1.64 encompasses the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f3/f4 within the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30 that is encompassed by the values taught by Uchida of f3/f4 equal to 0.87 and 1.64, because it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.

Regarding claim 53, the Uchida-Okumura combination teaches “the variable magnification optical system according to claim 34” and Uchida further teaches “An optical apparatus (paragraph 213: “The zoom lens system according to the present disclosure is applicable to a digital still camera, a digital video camera, a camera for a mobile phone device, a camera for a PDA (Personal Digital Assistance), a surveillance camera in a surveillance system, a Web camera, a vehicle-mounted camera or the like.”) comprising the variable magnification optical system according to claim 34 (see claim 34 above).”

Claims 44, 47, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjo USPGPub 2015/0316754 (hereafter Sanjo) in view of Miyazaki et al. USPGPub 2010/0091171 (hereafter Miyazaki).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claim 44, Sanjo teaches (Numerical Embodiment 1, Figs. 1-2, paragraphs [0113]-[0123] Table in paragraph [0151]) “A variable magnification optical system (paragraph [0113]: “a zoom lens in Embodiment 1”) comprising, in consecutive order from an object side (paragraph [0113]: “in order from an object side to an image side”):
a first lens group (U1) having positive refractive power (paragraph [0114] “U1 represents a first lens unit having a positive refractive power”);
a second lens group (U2) including four lenses (paragraph [0115]: “The second lens unit U2 is constituted by three negative lenses, and a positive lens” together that’s four lenses) and having negative refractive power (paragraph [0114] “U2 represents a second lens unit (variator lens unit) having a negative refractive power”);
a third lens group (U3) having positive refractive power (paragraph [0114] “U3 represents a variator lens unit having a positive refractive power”);
a fourth lens group (U4); and
a subsequent lens group (U5) comprising at least lens group (U51, U52 and U53);
upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group (d10) being varied (see different values for d10 in paragraph [0151] page 11), a distance between the second lens group and the third lens group (d18) being varied (see different values for d18 in paragraph [0151] page 11), a distance between the third lens group and the fourth lens group (d24) being varied (see different values for d24 in paragraph [0151] page 11), a distance between the fourth lens group and the subsequent lens group (d29) being varied (see different values for d29 in paragraph [0151] page 11), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups (d36 and d43) is varied (see different values for d36 and d43 in paragraph [0151] page 11);
a focusing lens group (paragraph [0115]: “The fourth lens unit U4 moves for focus adjustment”) provided on a nearer side to the image side than the first lens group (U4 is to the image side of U1), the focusing lens group being moved … for focusing from an infinite distance object to a close distance object (paragraph [0114]: “the fourth lens unit U4 moves to the object side, when the zoom lens adjusts its focus to a short-distance object from an infinite object.”);
…and the following conditional expression being satisfied:
… (-f2)/f1 < 0.19 (from the values below (-f2)/f1 = 0.142 which is less than 0.19)
2.00 < (-f4)/f5 < 3.50 (from the values below (-f4)/f5 = 2.97 which is in the claimed range)
where f2 denotes a focal length of the second lens group (paragraph [0151] f2 = -32.70), f1 denotes a focal length of the first lens group (paragraph [0151] f1 = 230.00), f4 denotes a focal length of the fourth lens group (paragraph [0151] f4 = 98.00), and f5 denotes a focal length of the fifth lens group (paragraph [0151] f5 = -32.97).”
However, Sanjo fails to teach “the focusing lens group being moved toward the image side for focusing from an infinite distance object to a close distance object;
… a vibration reduction lens group provided on a nearer side to an image plane than the first lens group;”
Miyazaki teaches (Example 8, Fig. 27, Table 33) “A variable magnification optical system (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27):
a first lens group (G1) having positive refractive power (Table 33 f1=60.94651);
a second lens group (G2) including four lenses (paragraph [0124]: “The second lens unit G2, in order from the object side to the image side, comprises: a negative meniscus fourth lens element L4 with the convex surface facing the object side; a bi-concave fifth lens element L5; a bi-convex sixth lens element L6; and a negative meniscus seventh lens element L7 with the convex surface facing the image side.” that’s a total of four lenses) and having negative refractive power (Table 33 f2=-8.55429);
a third lens group (G3) having positive refractive power (Table 33 f3=27.34279);
a fourth lens group (G4); and
a subsequent lens group (G5) comprising at least a fifth lens group (G5);
upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group being varied (paragraph 128), a distance between the second lens group and the third lens group being varied (paragraph 128), a distance between the third lens group and the fourth lens group being varied (paragraph 128), a distance between the fourth lens group and the subsequent lens group being varied (paragraph 128: “in zooming from a wide-angle limit to a telephoto limit, the individual lens units move along the optical axis such that the interval between the first lens unit G1 and the second lens unit G2 should increase, the interval between the second lens unit G2 and the third lens unit G3 should decrease, the interval between the third lens unit G3 and the fourth lens unit G4 should increase, and the interval between the fourth lens unit G4 and the fifth lens unit G5 should decrease.”), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied (there is only one lens group in the subsequent lens group so this limitation does not apply);
a focusing lens group (paragraph 129 third lens unit G3) provided on a nearer side to the image side than the first lens group (G3 is nearer to the image side than G1), the focusing lens group being moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
a vibration reduction lens group provided on a nearer side to an image plane than the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
the following conditional expressions being satisfied:
… (-f2)/f1 < 0.19 (Table 33, f2=-8.55429, f1=60.94651 therefore (-f2)/f1=0.14 which is less than 0.19)
2.00 < (-f4)/f5 … (Table 33, f4=-87.62354, f5=22.54271 therefore (-f4)/f5=3.89)
where f2 denotes a focal length of the second lens group (Table 33 f2 = -8.55429), f1 denotes a focal length of the first lens group (Table 33 f1 = 60.94651), f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
Miyazaki further teaches paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis” and paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis.”
Sanjo discloses the claimed invention except that a fourth lens group moving towards the object-side for focusing is used instead of a third lens group moving towards the image-side for focusing. Miyazaki shows that movement of the third lens group to the image-side for focusing from an infinite distance to a close distance is an equivalent structure in the art. Therefore, because these two focusing lens groups and their respective movements were art-recognized equivalents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a third lens group moving towards the image-side for focusing for a fourth lens group moving towards the object-side, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Note that these two movements, the third group to the image-side and the fourth group to the object-side have the same spacing available to them for movement, namely the space between the third and fourth groups, d24.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the fourth lens group to move as a vibration reduction lens group in the optical system of Sanjo as taught by Miyazaki for the purpose of the compensation of image blur as taught by Miyazaki (paragraph [0067]).
However, Sanjo, Numerical Embodiment 1 fails to teach “0.16 ≤ (-f2)/f1”, instead teaching a value of 0.14 which is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties. In fact, the instant application, pages 15-16, paragraph [0021] discloses 0.16 as being a possible preferred upper limit for (-f2)/f1 to ensure the advantageous effects of avoiding deterioration of the spherical aberration at the telephoto end and lateral chromatic aberration at a wide-angle end. A value of (-f2)/f1 = 0.14 is further mentioned as a preferred lower limit. Thus it is values in the range of 0.14 ≤ (-f2)/f1 ≤ 0.16 that have the most advantageous effects according to the instant application. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values of f2 and f1 such that  0.16 ≤ (-f2)/f1 < 0.19, since Sanjo teaches a value of (-f2)/f1=0.14 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I) second paragraph.

Regarding claim 47, the Sanjo-Miyazaki combination teaches “the variable magnification optical system according to claim 44,” and Sanjo further teaches “wherein upon zooming from the wide-angle end state to the telephoto end state, the third lens group is moved toward the object side (paragraph [0114]: “The third lens unit U3 represents a variator lens unit having a positive refractive power for zooming, which moves during zooming from a wide-angle end (short focal length end) to a telephoto end (long focal length end).” Since the first lens unit is stationary, the distance the 3rd lens unit has moved when zooming from a wide-angle end to a telephoto end is the sum of the distances d10 and d18, i.e. 6.47+155.52=161.99 at wide-angle and 155.27+1.50 = 156.77 at telephoto. Hence the third lens group is closer to the 1st lens group at telephoto than it was at wide-angle, thus the third lens group has moved to the object side during zooming).”
Regarding claim 52, Sanjo teaches (Numerical Embodiment 1, Figs. 1-2, paragraphs [0113]-[0123] Table in paragraph [0151]) “A method for manufacturing (see steps below) a variable magnification optical system A comprising (this is optional, given the method for manufacturing a variable magnification optical system B is taught), in consecutive order from an object side along an optical axis: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group having positive refractive power; a fifth lens group having negative refractive power; and a sixth lens group having positive refractive power; or
a variable magnification optical system B (paragraph [0113]: “a zoom lens in Embodiment 1”) comprising, in consecutive order from an object side (paragraph [0113]: “in order from an object side to an image side”): a first lens group (U1) having positive refractive power (paragraph [0114] “U1 represents a first lens unit having a positive refractive power”); a second lens group (U2) having negative refractive power (paragraph [0114] “U2 represents a second lens unit (variator lens unit) having a negative refractive power”); a third lens group (U3) having positive refractive power (paragraph [0114] “U3 represents a variator lens unit having a positive refractive power”); a fourth lens group (U4); and a subsequent lens group (U5)comprising at least one lens group (U51, U52 and U53);
the method of the variable magnification optical system A comprising the steps of (these are optional):
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens group is moved toward the object side, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied, a distance between the fourth lens group and the fifth lens group is varied, and a distance between the fifth lens group and the sixth lens group is varied; 
constructing the first lens group to consist of three lenses; and 
configuring the third and fourth lens groups such that the following conditional expression is satisfied:
	0.937 ≤ f3/f4 < 1.30
where f3 denotes a focal length of the third lens group, f4 denotes a focal length of the fourth lens group;
the method of the variable magnification optical system B comprising the steps of:
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group (d10) is varied (see different values for d10 in paragraph [0151] page 11), a distance between the second lens group and the third lens group (d18) is varied (see different values for d18 in paragraph [0151] page 11), a distance between the third lens group and the fourth lens group (d24) is varied (see different values for d24 in paragraph [0151] page 11), a distance between the fourth lens group and the subsequent lens group (d29) is varied (see different values for d29 in paragraph [0151] page 11), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups (d36 and d43) is varied (see different values for d36 and d43 in paragraph [0151] page 11);
disposing a focusing lens group (paragraph [0115]: “The fourth lens unit U4 moves for focus adjustment”) on the image side of the first lens group (U4 is to the image side of U1) such that the focusing lens group is moved … for focusing from an infinite distance object to a close distance object (paragraph [0114]: “the fourth lens unit U4 moves to the object side, when the zoom lens adjusts its focus to a short-distance object from an infinite object.”);
…; and
constructing the subsequent lens group to comprise at least a fifth lens group (U5 includes U51 which is a fifth lens group);
constructing the second lens group so as to include four lenses (paragraph [0115]: “The second lens unit U2 is constituted by three negative lenses, and a positive lens” together that’s four lenses); and
configuring the first, second, fourth, and fifth lens groups such that the following conditional expression are satisfied:
	… (-f2)/f1 < 0.19 (from the values below (-f2)/f1 = 0.142 which is less than 0.19)
	2.00 < (-f4)/f5 < 3.50 (from the values below (-f4)/f5 = 2.97 which is in the claimed range)
where f2 denotes a focal length of the second lens group (paragraph [0151] f2 = -32.70), f1 denotes a focal length of the first lens group (paragraph [0151] f1 = 230.00), f4 denotes a focal length of the fourth lens group (paragraph [0151] f4 = 98.00), and f5 denotes a focal length of the fifth lens group (paragraph [0151] f5 = -32.97).”
	However, Sanjo fails to teach “the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object;
disposing a vibration reduction lens group on the image side of the first lens group.”
Miyazaki teaches (Example 8, Fig. 27, Table 33) “A variable magnification optical system B (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27): a first lens group (G1) having positive refractive power (Table 33 f1=60.94651); a second lens group (G2) having negative refractive power (Table 33 f2=-8.55429); a third lens group (G3) having positive refractive power (Table 33 f3=27.34279); a fourth lens group (G4); and a subsequent lens group (G5) comprising at least one lens group (G5); …
the method of the variable magnification optical system B comprising the steps of: 
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group being varied (paragraph 128), a distance between the second lens group and the third lens group being varied (paragraph 128), a distance between the third lens group and the fourth lens group being varied (paragraph 128), a distance between the fourth lens group and the subsequent lens group being varied (paragraph 128: “in zooming from a wide-angle limit to a telephoto limit, the individual lens units move along the optical axis such that the interval between the first lens unit G1 and the second lens unit G2 should increase, the interval between the second lens unit G2 and the third lens unit G3 should decrease, the interval between the third lens unit G3 and the fourth lens unit G4 should increase, and the interval between the fourth lens unit G4 and the fifth lens unit G5 should decrease.”), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied (there is only one lens group in the subsequent lens group so this limitation does not apply);
disposing a focusing lens group (paragraph 129 third lens unit G3) on the image side of the first lens group (G3 is nearer to the image side than G1), such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
disposing a vibration reduction lens group provided on the image side of the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
constructing the subsequent lens group to comprise at least a fifth lens group (G5);
constructing the second lens group so as to include four lenses (paragraph [0124]: “The second lens unit G2, in order from the object side to the image side, comprises: a negative meniscus fourth lens element L4 with the convex surface facing the object side; a bi-concave fifth lens element L5; a bi-convex sixth lens element L6; and a negative meniscus seventh lens element L7 with the convex surface facing the image side.” that’s a total of four lenses) and
the following conditional expressions being satisfied:
… (-f2)/f1 < 0.19 (Table 33, f2=-8.55429, f1=60.94651 therefore (-f2)/f1=0.14 which is less than 0.19)
2.00 < (-f4)/f5 … (Table 33, f4=-87.62354, f5=22.54271 therefore (-f4)/f5=3.89)
where f2 denotes a focal length of the second lens group (Table 33 f2 = -8.55429), f1 denotes a focal length of the first lens group (Table 33 f1 = 60.94651), f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
Miyazaki further teaches paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis” and paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis.”
Sanjo discloses the claimed invention except that a fourth lens group moving towards the object-side for focusing is used instead of a third lens group moving towards the image-side for focusing. Miyazaki shows that movement of the third lens group to the image-side for focusing from an infinite distance to a close distance is an equivalent structure in the art. Therefore, because these two focusing lens groups and their respective movements were art-recognized equivalents, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a third lens group moving towards the image-side for focusing for a fourth lens group moving towards the object-side, and the results thereof would have been predictable. See MPEP §2144.06 and 2143 (I)(B).
Note that these two movements, the third group to the image-side and the fourth group to the object-side have the same spacing available to them for movement, namely the space between the third and fourth groups, d24.
Further it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the fourth lens group to move as a vibration reduction lens group in the optical system of Sanjo as taught by Miyazaki for the purpose of the compensation of image blur as taught by Miyazaki (paragraph [0067]).
However, Sanjo, Numerical Embodiment 1 fails to teach “0.16 ≤ (-f2)/f1”, instead teaching a value of 0.14 which is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties. In fact, the instant application, pages 15-16, paragraph [0021] discloses 0.16 as being a possible preferred upper limit for (-f2)/f1 to ensure the advantageous effects of avoiding deterioration of the spherical aberration at the telephoto end and lateral chromatic aberration at a wide-angle end. A value of (-f2)/f1 = 0.14 is further mentioned as a preferred lower limit. Thus it is values in the range of 0.14 ≤ (-f2)/f1 ≤ 0.16 that have the most advantageous effects according to the instant application. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values of f2 and f1 such that  0.16 ≤ (-f2)/f1 < 0.19, since Sanjo teaches a value of (-f2)/f1=0.14 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I) second paragraph.

	Regarding claim 54, the Sanjo-Miyazaki combination teaches “the variable magnification optical system according to claim 44” and Sanjo further teaches “An optical apparatus (paragraph [0002]: “a zoom lens and an image pickup apparatus having the same, which are suitable particularly for a broadcasting television camera, a motion picture camera, a video camera, a digital still camera, a silver halide film camera and the like”) comprising the variable magnification optical system according to claim 44 (see claim 44 above for how Sanjo and Miyazaki teach this).”

Claims 44, 46-49, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. USPGPub 2010/0091171 (hereafter Miyazaki).
Regarding claim 44, Miyazaki teaches (Example 8, Fig. 27, Table 33) “A variable magnification optical system (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27):
a first lens group (G1) having positive refractive power (Table 33 f1=60.94651);
a second lens group (G2) including four lenses (paragraph [0124]: “The second lens unit G2, in order from the object side to the image side, comprises: a negative meniscus fourth lens element L4 with the convex surface facing the object side; a bi-concave fifth lens element L5; a bi-convex sixth lens element L6; and a negative meniscus seventh lens element L7” that’s a total of four lenses) and having negative refractive power (Table 33 f2=-8.55429);
a third lens group (G3) having positive refractive power (Table 33 f3=27.34279);
a fourth lens group (G4); and
a subsequent lens group (G5) comprising at least a fifth lens group (G5);
upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group being varied (paragraph 128), a distance between the second lens group and the third lens group being varied (paragraph 128), a distance between the third lens group and the fourth lens group being varied (paragraph 128), a distance between the fourth lens group and the subsequent lens group being varied (paragraph 128: “in zooming from a wide-angle limit to a telephoto limit, the individual lens units move along the optical axis such that the interval between the first lens unit G1 and the second lens unit G2 should increase, the interval between the second lens unit G2 and the third lens unit G3 should decrease, the interval between the third lens unit G3 and the fourth lens unit G4 should increase, and the interval between the fourth lens unit G4 and the fifth lens unit G5 should decrease.”), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied (there is only one lens group in the subsequent lens group so this limitation does not apply);
a focusing lens group (paragraph 129 third lens unit G3) provided on a nearer side to the image side than the first lens group (G3 is nearer to the image side than G1), the focusing lens group being moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
a vibration reduction lens group provided on a nearer side to an image plane than the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
the following conditional expressions being satisfied:
… (-f2)/f1 < 0.19 (Table 33, f2= -8.55429, f1=60.94651 therefore (-f2)/f1 = 0.14 which is less than 0.19)
2.00 < (-f4)/f5  … (Table 33, f4=-87.62354, f5=22.54271 therefore (-f4)/f5=3.89 which is greater than 2.00)
where f2 denotes a focal length of the second lens group (Table 33 f2=-8.55429), f1 denotes a focal length of the first lens group (Table 33 f1=60.94651), f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
However, Numerical Example 8 fails to teach 2.00 < (-f4)/f5 < 3.50.
However, as pointed out by the applicant on page 14 of 15 of the applicant’s remarks submitted 4/28/2022, Miyazaki teaches values of (-f4)/f5 which encompass the claimed range of 2.00 < (-f4)/f5 < 3.50, for example numerical examples 2, 3, 8 and 9, with values of 1.62, 1.95, 3.89 and 3.90 respectively.
It has been held that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) MPEP §2144.05 (I) third paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of (-f4)/f5 in the range between 2.00 and 3.50 which is encompassed by the values taught in Miyazaki of 1.62, 1.95, 3.89 and 3.90, since it has been held that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) MPEP §2144.05 (I) third paragraph.
However, Miyazaki fails to teach “0.16 ≤ (-f2)/f1”, instead teaching a value of 0.14 which is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties. In fact, the instant application, pages 15-16, paragraph [0021] discloses 0.16 as being a possible preferred upper limit for (-f2)/f1 to ensure the advantageous effects of avoiding deterioration of the spherical aberration at the telephoto end and lateral chromatic aberration at a wide-angle end. A value of (-f2)/f1 = 0.14 is further mentioned as a preferred lower limit. Thus it is values in the range of 0.14 ≤ (-f2)/f1 ≤ 0.16 that have the most advantageous effects according to the instant application. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values of f2 and f1 such that  0.16 ≤ (-f2)/f1 < 0.19, since Miyazaki teaches a value of (-f2)/f1=0.14 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I) second paragraph.

	Regarding claim 46, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the first lens group is moved toward the object side (see movement of G1 indicated in Fig. 27 and values of d6 in the wide middle and telephoto positions in Table 32).”
Regarding claim 47, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein upon zooming from the wide-angle end state to the telephoto end state, the third lens group is moved toward the object side (see movement of G3 indicated in Fig. 27 and values of d14 and d16 in the wide middle and telephoto positions in Table 32).”
Regarding claim 48, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein the subsequent lens group includes a fifth lens group; and upon zooming from the wide-angle end state to the telephoto end state, the fifth lens group is moved toward the object side (see movement of G5 indicated in Fig. 27 and values of BF in the middle wide and telephoto positions in Table 32).”
Regarding claim 49, Miyazaki teaches “the variable magnification optical system according to claim 44, wherein the first lens group consists of three lenses (see Fig. 27 and paragraph 123: “The first lens unit G1, in order from the object side to the image side, comprises: a negative meniscus first lens element L1 with the convex surface facing the object side; a positive meniscus second lens element L2 with the convex surface facing the object side; and a positive meniscus third lens element L3 with the convex surface facing the object side.”).”
Regarding claim 52, Miyazaki teaches “A method (see steps below) for manufacturing a variable magnification optical system A (this system is optional given that system B is taught below) comprising, in consecutive order from an object side along an optical axis: a first lens group having positive refractive power; a second lens group having negative refractive power; a third lens group having positive refractive power; a fourth lens group having positive refractive power; a fifth lens group having negative refractive power; and a sixth lens group having positive refractive power; or
a variable magnification optical system B (Example 8, Fig. 27, Table 33) comprising, in consecutive order from an object side (from left to right in Fig. 27): a first lens group (G1) having positive refractive power (Table 33 f1=60.94651); a second lens group (G2) having negative refractive power (Table 33 f2=-8.55429); a third lens group (G3) having positive refractive power (Table 33 f3=27.34279); a fourth lens group (G4); and a subsequent lens group comprising at least one lens group (G5);
the method of the variable magnification optical system A comprising the steps of (these limitations are optional given that the method steps of system B are taught below):
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, each of the first lens group to the sixth lens groups is moved toward the object side, a distance between the first lens group and the second lens group is varied, a distance between the second lens group and the third lens group is varied, a distance between the third lens group and the fourth lens group is varied, a distance between the fourth lens group and the fifth lens group is varied, and a distance between the fifth lens group and the sixth lens group is varied; 
constructing the first lens group to consist of three lenses; and
configuring the third and fourth lens groups such that the following conditional expression is satisfied:
0.937 ≤ f3/f4 < 1.30
where f3 denotes a focal length of the third lens group, f4 denotes a focal length of the fourth lens group;
the method of the variable magnification optical system B comprising the steps of (see steps below):
disposing the lens groups such that, upon zooming from a wide-angle end state to a telephoto end state, a distance between the first lens group and the second lens group is varied (paragraph 128), a distance between the second lens group and the third lens group is varied (paragraph 128), a distance between the third lens group and the fourth lens group is varied (paragraph 128), a distance between the fourth lens group and the subsequent lens group is varied (paragraph 128: “in zooming from a wide-angle limit to a telephoto limit, the individual lens units move along the optical axis such that the interval between the first lens unit G1 and the second lens unit G2 should increase, the interval between the second lens unit G2 and the third lens unit G3 should decrease, the interval between the third lens unit G3 and the fourth lens unit G4 should increase, and the interval between the fourth lens unit G4 and the fifth lens unit G5 should decrease.”), and when the subsequent lens group comprises a plurality of lens groups, each distance between adjacent lens groups of the plurality of lens groups is varied (there is only one lens group in the subsequent lens group so this limitation does not apply);
disposing a focusing lens group (paragraph 129 third lens unit G3) on the image side of the first lens group (G3 is nearer to the image side than G1) such that the focusing lens group is moved toward the image side for focusing from an infinite distance object to a close distance object (paragraph 129: “at the time of focusing from an infinity in-focus condition to a close-point in-focus condition, the third lens unit G3 moves to the image side along the optical axis.”);
disposing a vibration reduction lens group on the image side of the first lens group (paragraphs 67, 77, 87, 96 and 105, “for the purpose of compensation of image blur caused by vibration applied to the entire system, the fourth lens unit G4 moves in a direction perpendicular to the optical axis” given this is mentioned for all of the first five embodiments one would reasonably deduce that such a vibration reduction lens group is also provided in the remaining embodiments absent an explicit statement to the contrary); and
constructing the subsequent lens group to comprise at least a fifth lens group (G5);
constructing the second lens group so as to include four lenses (paragraph [0124]: “The second lens unit G2, in order from the object side to the image side, comprises: a negative meniscus fourth lens element L4 with the convex surface facing the object side; a bi-concave fifth lens element L5; a bi-convex sixth lens element L6; and a negative meniscus seventh lens element L7” that’s a total of four lenses); and 
configuring the first, second, fourth, and fifth lens groups such that the following expressions are satisfied:
… (-f2)/f1 < 0.19 (Table 33, f2=-8.55429, f1=60.94651 therefore (-f2)/f1=0.14 which is less than 0.19)
2.00 < (-f4)/f5 … (Table 33, f4=-87.62354, f5=22.54271 therefore (-f4)/f5=3.89 which is greater than 2.00)
where f2 denotes a focal length of the second lens group (Table 33 f2 = -8.55429), f1 denotes a focal length of the first lens group (Table 33 f1=60.94651), f4 denotes a focal length of the fourth lens group (Table 33 f4=-87.62354), and f5 denotes a focal length of the fifth lens group (Table 33 f5=22.54271).”
However, Numerical Example 8 fails to teach 2.00 < (-f4)/f5 < 3.50.
However, as pointed out by the applicant on page 14 of 15 of the applicant’s remarks submitted 4/28/2022, Miyazaki teaches values of (-f4)/f5 which encompass the claimed range of 2.00 < (-f4)/f5 < 3.50, for example numerical examples 2, 3, 8 and 9, with values of 1.62, 1.95, 3.89 and 3.90 respectively.
It has been held that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) MPEP §2144.05 (I) third paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of (-f4)/f5 in the range between 2.00 and 3.50 which is encompassed by the values taught in Miyazaki of 1.62, 1.95, 3.89 and 3.90, since it has been held that “[a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) MPEP §2144.05 (I) third paragraph.
However, Miyazaki fails to teach “0.16 ≤ (-f2)/f1”, instead teaching a value of 0.14 which is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties. In fact, the instant application, pages 15-16, paragraph [0021] discloses 0.16 as being a possible preferred upper limit for (-f2)/f1 to ensure the advantageous effects of avoiding deterioration of the spherical aberration at the telephoto end and lateral chromatic aberration at a wide-angle end. A value of (-f2)/f1 = 0.14 is further mentioned as a preferred lower limit. Thus it is values in the range of 0.14 ≤ (-f2)/f1 ≤ 0.16 that have the most advantageous effects according to the instant application. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values of f2 and f1 such that  0.16 ≤ (-f2)/f1 < 0.19, since Miyazaki teaches a value of (-f2)/f1=0.14 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I) second paragraph.
Regarding claim 54, Miyazaki teaches “An optical apparatus (paragraph 285: “The zoom lens system according to the present invention is applicable to a digital input device such as a digital still camera, a digital video camera, a mobile telephone, a PDA (Personal Digital Assistance), a surveillance camera in a surveillance system, a Web camera or a vehicle-mounted camera.”) comprising the variable magnification optical system according to claim 44 (see claim 44 above).”

Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
On pages 11-12 of 15 of the applicant’s remarks the applicant argues that Uchida and Okumura do not render claim 34 obvious because none of the values of f3/f4 in Uchida fall within the amended range of 0.937 ≤ f3/f4 < 1.30. The examiner respectfully disagrees with the assessment that the range of 0.937 ≤ f3/f4 < 1.30 is not rendered obvious by the teachings of Uchida. This limitation was rejected above in part as follows:
“It has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.
In the instant case, Uchida teaches values of f3/f4 of 0.87 (Numerical Example 6) and 1.64 (Numerical Example 2). This range of 0.87 ≤ f3/f4 ≤ 1.64 encompasses the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f3/f4 within the somewhat narrower claimed range of 0.937 ≤ f3/f4 < 1.30 that is encompassed by the values taught by Uchida of f3/f4 equal to 0.87 and 1.64, because it has been held that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP §2144.05(I) third paragraph.”

On pages 13-14 of 15 of the applicant’s remarks, the applicant argues that Sanjo and Miyazaki fail to render claim 44 obvious, because none of the values of (-f2)/f1 in Sanjo or Miyazaki fall within the amended range of 0.16 ≤ (-f2)/f1 < 0.19. The examiner respectfully disagrees with this assessment. 
In particular, a value of 0.14 is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties. In fact, the instant application, pages 15-16, paragraph [0021] discloses 0.16 as being a possible preferred upper limit for (-f2)/f1 to ensure the advantageous effects of avoiding deterioration of the spherical aberration at the telephoto end and lateral chromatic aberration at a wide-angle end. A value of (-f2)/f1 = 0.14 is further mentioned as a preferred lower limit. Thus it is values in the range of 0.14 ≤ (-f2)/f1 ≤ 0.16 that have the most advantageous effects according to the instant application. 
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose values of f2 and f1 such that  0.16 ≤ (-f2)/f1 < 0.19, since the prior art teaches a value of (-f2)/f1=0.14 which is so close to the claimed range that one of ordinary skill in the art would have expected them to have the same properties, and it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I) second paragraph.
In page 14 of 15 of the applicant’s remarks the applicant argues that claim 52 is patentable over Uchida, Okumura, Sanjo and Miyazaki for the same reasons as claims 34 and 44. These arguments have been addressed above.
In page 14 of 15 of the applicant’s remarks the applicant argues that the dependent claims are patentable over the prior art for the same reasons as claims 34 and 44 on which they depend. These arguments have been addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872